nterhal revenue qrvice uniform issue list jan t cr ra ta legend ira x companya amount b bank c companyd amount e amount f amount g dear this is in response to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representatives in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested years old on due to disability you retired from employment youare you received a lump sum payment from your retirement_plan with your former employer which you rolled over into an individual_retirement_arrangement ira ira x with company a you continue to be treated by your doctor for chronic pain due to your disability including medication which has rendered you bedridden due to your medical_condition it is very difficult for you to remember to follow up on many financial details for this reason you rely on your financial advisors to manage your investment accounts in your long-time financial advisor with company a moved to another state due to this you decided to find another financial advisor and requested a distribution of your page you received amount b which was a into your account balance in ira x on total_distribution from ira x on checking account at bank c while you decided how to invest this ira distribution through a mutual acquaintance you were introduced to a financial advisor at company d on for amount e to the financial advisor at company d you kept amount f which was the difference between the ira x distribution of amount b and the amount e check sent to company d for personal purposes you sent a check from your checking account with bank c you deposited amount b since the financial advisor did not realize that the source of amount e was an ira he instead he assumed that amount e was non- did not establish an ira with these funds ira funds without asking about its source due to this the financial advisor at company d established a non-ira with amount e you were bedridden during and after the 60-day rollover period your physical and mental state has left you unable to effectively manage your finances you rely upon others to assist you with your personal and financial affairs due to your ill health as well as your limited financial and tax knowledge you assumed that amount e had been rolled over to another ira you were not aware that this had not been accomplished until you received a letter from the internal_revenue_service dated stating that you were required to file a federal_income_tax return for your tax accountant had advised you that your taxable_income for sufficient to warrant the filing of a federal_income_tax return for that year previously was not you have never personally met with the financial advisor at company d the paperwork to open the account with company d was sent by mail and you signed and returned the it was always your intent to documents with your check to the financial advisor by mail have the same type of retirement account with company d as you had maintained with company a since ira account with company d these monthly distributions have averaged about amount g each month your account balance in the non-ira account with company d is an amount in excess of amount e you have been receiving monthly distributions from the non- based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount e contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- page i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented and the documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by your disability which caused you to be bedridden during and after the 60-day rollover period although it was always your intent to have the same type of retirement account with company d as you had maintained with company a due to your chronic disability you were unable to follow up to make sure that the financial advisor had properly rolled over amount e to another ira due to your limited financial and tax knowledge you assumed that amount e had been rolled over to another ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e you are granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira provided all other requirements of sec_408 of the code page except the 60-day requirement are met with respect to such contributions amount e will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours pd wecs vo mployee plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
